Citation Nr: 1042833	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability. 

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral shoulder 
disability.

3.  Entitlement to service connection for headaches, to include 
as secondary to tinnitus. 

4.  Whether the reduction in the disability rating assigned for 
the Veteran's service-connected bilateral hearing loss from 30 to 
0 percent was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to November 
1973. 

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Nashville, Tennessee, (hereinafter RO).  

In September 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

The issue of entitlement to service connection for headaches to 
include as secondary to tinnitus addressed in the REMAND portion 
of the decision below requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back and bilateral shoulder 
disabilities was denied by a March 2001 rating decision to which 
the Veteran was notified in that month; the Veteran did not file 
an appeal.  

2.  Additional evidence received since the March 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claims for service connection for a back and 
bilateral shoulder disabilities.

3.  Following an October 2006 VA examination that showed acuity 
to Level I in the right ear and Level II in the left ear, a 
February 2007 rating decision proposed to reduce the 30 percent 
rating for bilateral hearing loss to 0 percent; the Veteran was 
notified of this proposal in February 2007.  

4.  The reduction in the rating for bilateral hearing loss to 0 
percent, effective from August 1 2007, was formally implemented 
by a May 2007 rating decision.  

5.  The decision to reduce the Veteran's evaluation for bilateral 
hearing loss from 30 to 0 percent was supported by the evidence 
of record at the time of the reduction and was made in compliance 
with applicable due process laws and regulations.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000). 

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a back and bilateral shoulder 
disability has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The reduction in the 30 percent rating assigned for bilateral 
hearing loss from 30 to 0 percent was proper.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
3.400, 4.85., 4.86, Diagnostic Code (DC) 6100 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case with respect to issues of whether new and material 
evidence has been received to reopen the claims for service 
connection for low back and bilateral shoulder disabilities by 
letter dated in June 2009 that was compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  With respect to the propriety 
of the reduction in the rating for bilateral hearing loss from 30 
to 0 percent, 38 C.F.R. § 3.105(e) sets forth procedural 
requirements for reductions in disability compensation ratings.  
When a reduction is anticipated, the beneficiary must be notified 
of the proposed reduction, with notice of the reasons for the 
proposed reduction.  Further, the beneficiary must be allowed a 
period of at least 60 days to submit additional evidence to show 
that the rating should not be reduced.  After the allotted 
period, if no additional evidence has been submitted, final 
rating action will be taken and the rating will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating expires.  38 C.F.R. § 3.105(e).  This process was 
adhered to in this case.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained, and the Veteran 
was afforded the VA medical opinion addressing the propriety of 
the reduction of the rating assigned for bilateral hearing loss 
requested in the March 2009 Board remand by way of September and 
October 2009 opinions.  As new and material evidence has not been 
received to reopen the claims for service connection for low back 
and bilateral shoulder disabilities, VA examinations addressing 
these claims are not necessary to fulfill the duty to assist the 
Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  Finally, the Veteran 
himself stated in correspondence received in March 2010 that he 
had no additional evidence to present.  As there is no indication 
that there are additional records that need to be obtained that 
would assist in the adjudication of the claims, the duty to 
assist has been fulfilled with respect to the claims adjudicated 
below.   

II.  Legal Criteria/Analysis

A. New and Material

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis, either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted 
to VA. "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

Service connection for low back and bilateral shoulder 
disabilities was denied by a March 2001 rating decision.  The 
Veteran was notified of this decision in that month.  As the 
Veteran did not file an appeal to this decision, it is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  The evidence of record at the time of the March 
2001 rating decision included the service treatment reports, 
which included September 1971 treatment reports reflecting right 
shoulder pain.  The impression was bursitis and it was 
specifically noted that the condition was not  the result of 
trauma.  January 1971 and August 1973 service treatment reports 
reflect complaints of low back pain, with a diagnosis of low back 
strain in August 1973.  There is also no indication in these 
reports that the Veteran's low back complaints were the result of 
trauma.  The post-service evidence included reports from private 
x-rays conducted in December 1993 reflecting arthritis in each 
shoulder and the lumbar spine.  In his original application for 
service connection received in July 2000, the veteran asserted 
that he sustained shoulder and back disabilities as a result of a 
fall aboard a ship during service.   

Review of the record added to the claims file since the March 
2001 rating decision includes private and VA treatment records 
dated through 2009 reflecting treatment for shoulder and back 
pain with diagnoses of arthritis.  On some of these reports, to 
include those dated in August 2006, the Veteran linked his 
arthritis to an in-service accident.  None of the additional 
evidence contains any competent evidence or finding from a 
medical examiner linking back or shoulder disabilities to service 
or demonstrated the presence of arthritis within one year of 
separation from service.  As such, the Board concludes that none 
of it is "new" and "material" as defined by the controlling 
legal authority because when it is considered in connection with 
evidence previously assembled, it does not raise a reasonable 
possibility of substantiating the claim of service connection for 
a back and bilateral shoulder disabilities.    Hickson, supra.  

As for the Veteran's contentions, to include in sworn testimony 
at the September 2008 hearing, describing the nature of the 
claimed accident aboard a ship during service and resulting 
current shoulder and back disabilities, these unsupported 
contentions are not "new" to the extent that they are 
essentially repetitious of contentions of record at the time of 
the March 2001 rating decision.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Nonetheless, to the extent that such assertions 
might be considered "new," they are nevertheless not 
"material" because it has not been shown that the Veteran has 
any medical knowledge beyond that of lay persons.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  As the Board concludes that the 
Veteran has failed to present sufficient "new" and "material" 
evidence to reopen the claims for service connection for low back 
and bilateral shoulder disabilities, no further adjudication of 
these claims is warranted.  See Kehoskie v, Derwinski, 2 Vet. 
App. 31 (1991).

B.  Rating Reduction

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a State-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz divided by four.  See 38 C.F.R. § 4.85 (effective June 10, 
1999).  Table VII is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents the 
ear having the better hearing.  

The provisions at 38 C.F.R. § 4.86 provide for evaluating 
Veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the fact 
that the speech discrimination test may not reflect the severity 
of communicative functioning these Veterans experience.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  

"[T]he assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

VA regulations provide that where a reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons. 38 C.F.R. § 3.105(e).  
Parenthetically, the Board notes that the 30 percent evaluation 
for the Veteran's bilateral hearing loss in question assigned 
from January 2005 was discontinued effective from August 2007; as 
such, because the 30 percent evaluation had not been in effect 
for five years or more, compliance with the provisions of 38 
C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).

In this case, the Veteran was notified by the RO in February 2007 
that it proposed to reduce from 30 to 0 percent the schedular 
evaluation assigned for his bilateral hearing loss.  The Veteran 
was advised that he had 60 days to present additional evidence 
that his compensation payments should be continued at their 
present level, and that he could request a predetermination 
hearing.  The letter further advised the Veteran that if 
additional evidence was not received within the 60 day period and 
no hearing was requested, final rating action would be taken and 
the award (the 30 percent evaluation) would be reduced.  By 
rating action in May 2007, the RO reduced the rating for 
bilateral hearing loss to 0 percent.  This action followed an 
October 2006 VA audiological evaluation at which time pure tone 
thresholds, in decibels, were as follows:






HERTZ



Avg.
1000
2000
3000
4000
RIGHT
56
35
50
60
80
LEFT
64
40
60
75
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear. 

From the October 2006 audiometric findings, hearing acuity was at 
Level I in the right ear and Level II in the left ear.  It is 
noted that these findings do not represent exceptional hearing 
loss as described by 38 C.F.R. § 4.86, and represent 
noncompensable hearing loss under Table VII.  

In light of the fact that the October 2006 VA audiometric 
findings were so divergent from, in particular, the speech 
recognition findings from an April 2005 VA audiometric 
examination, the March 2009 remand directed that the Veteran be 
afforded a VA examination to reconcile the discrepancy in the 
Veteran's word recognition testing and comment on the validity of 
various test results.  Such an examination was afforded the 
Veteran in September 2009, at which time pure tone thresholds, in 
decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
58
35
50
65
80
LEFT
69
50
65
75
85

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 86 percent in the left ear.  These 
findings reflect hearing acuity at Level III hearing in the left 
ear and Level IV hearing in the right ear which warrants a 10 
percent rating under Table VII.  (Such a rating, effective from 
September 21, 2009, the date of the examination reported above, 
was granted by a January 2010 rating decision.) 

The VA audiologist who conducted the September 2009 testing also 
reviewed the results of the various audiological tests of record 
and concluded that the April 2005 VA audiological results which 
demonstrated that the criteria for a 30 percent rating were met 
[average pure tone thresholds of 60 in the right ear and 71 in 
the left with speech discrimination scores of 68 in the right and 
60 in the left] represented  "outlier" results due to 
exaggeration of his hearing loss at that time by the Veteran.  
This VA audiologist also addressed the concerns raised by the 
Veteran at his October 2007 hearing before a hearing officer at 
the RO with regard to claimed inadequacies in the October 2006 VA 
audiometric examination, but she did not find them "credible or 
convincing from an audiologist's point of view."  She also said 
with respect to the Veteran's assertions that the examiner's 
offering him an assistive device for hearing the television 
during testing was a "contradiction" with the test results 
showing an increase in hearing that from an audiologist's point 
of view,  the issuing of an assistive device is "not at all a 
contradiction with the test results."  She explained that VA 
audiologists routinely order television devices for Veterans who 
complain of difficulty in hearing the television during testing 
even if their hearing loss is mild.  

With respect to the Veteran's testimony at the September 2008 
hearing as to the "fairness" of the October 2006 audiometric 
examination, the VA audiologist in her September 2009 opinion 
found none of this testimony from a VA audiologist's point of 
view to "make sense," and found nothing to discredit the 
examiner or invalidate the 2006 examination.  In summary, she 
found the 2006 VA audiometric results to be more consistent with 
evaluations performed in 2001, 2003, and by her prior to 
rendering the September 2009 opinion, and to thus be the 
"valid" examination when compared with the 2005 VA examination, 
which she said "documents a[n] unexplained decrease in hearing 
thresholds and word recognition ability compared to all other 
examinations."  As such, she described the 2005 VA examination 
results as "suspect."  

Another opinion by a VA examiner in October 2009 that was 
preceded by a review of the Veteran's record, to include what was 
described as the "excellent evaluation and report" from 
September 2009 as provided above, was as follows.  

After reviewing all the information I think 
that the 2001 and 2006 audiometric findings 
are correct and the 2005 testing which 
showed decreased hearing is not in line 
with other findings.  The current 
audiometric testing done in 2009 is more in 
line with the 2001 and 2006 findings.  I 
agree completely with the findings and 
conclusion made [at the September 2009 VA 
audiology examination discussed above].

In this case, the Board finds that the reduction of the 30 
percent schedular evaluation to 0 percent was proper.  This 
rating was based on results from the aforementioned October 2006 
VA examination that two VA examiners have found to be more 
accurate than the results from the April 2005 VA examination, 
with the VA examiner in September 2009 specifically refuting the 
assertions by the Veteran with regard to the inadequacy or 
"unfairness" of the October 2006 VA examination.  As indicated 
above, ratings for hearing loss are determined by a mechanical 
application of the Rating Schedule to the audiometric findings.  
Lendenmann, supra, 3 Vet. App. at 345.  Application of the Rating 
Schedule provisions to the audiometric findings from the October 
2006 testing simply did not warrant the assignment of a 
compensable rating for bilateral hearing loss.  Given the above, 
the Board finds that the evidence at the time of the May 2007 
rating reduction; in particular, the reports from the October 
2006 VA audiometric testing, showed that the rating reduction 
from 30 to 0 percent was warranted.  Moreover, the evidence 
clearly establishes that the procedures specified in§ 3.105(e) 
were followed, and the rating reduction was proper.  


ORDER

New and material evidence having not been received, the claim for 
service connection for a low back disability is not reopened, and 
this aspect of the appeal is denied.   

New and material evidence having not been received, the claim for 
service connection for a bilateral shoulder disability is not 
reopened, and this aspect of the appeal is denied.  

The reduction in the disability rating assigned for the Veteran's 
service-connected bilateral hearing loss from 30 to 0 percent was 
proper, and the appeal of the rating reduction is denied.  


REMAND

With respect to the claim for service connection for headaches, 
in her October 2010 presentation, the Veteran's representative 
apparently now raises the contention that the Veteran's service 
connected tinnitus aggravates his headaches, and indicated a 
medical opinion should be sought on that question.  In light of 
the holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995), the 
Board concludes that such a medical opinion should be sought.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination that includes 
an opinion as to whether the Veteran's 
service connected tinnitus aggravates his 
headaches.  [By "aggravation" it is 
meant that the underlying pathology 
associated with a disability, and not 
merely symptoms, is increased in severity 
by service connected disability].  The 
claims files should be made available to 
the examiner for review prior to the 
examination, and a rationale provided for 
any opinion expressed.  If it is not 
possible to provide the opinion sought, 
that likewise should be explained.

2.  Thereafter, the claim for service 
connection for headaches should be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this claim, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time must 
be allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


